
	

113 HR 2758 IH: Redistricting Reform Act of 2013
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2758
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Ms. Lofgren
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit States from carrying out more than one
		  Congressional redistricting after a decennial census and apportionment, to
		  require States to conduct such redistricting through independent commissions,
		  and for other purposes.
	
	
		1.Short title; finding of
			 constitutional authority
			(a)Short
			 titleThis Act may be cited as the Redistricting Reform Act of
			 2013.
			(b)FindingCongress
			 finds that it has the authority to establish the terms and conditions States
			 must follow in carrying out Congressional redistricting after an apportionment
			 of Members of the House of Representatives because—
				(1)the authority
			 granted to Congress under article I, section 4 of the Constitution of the
			 United States gives Congress the power to enact laws governing the time, place,
			 and manner of elections for Members of the House of Representatives; and
				(2)the authority
			 granted to Congress under section 5 of the Fourteenth Amendment to the
			 Constitution gives Congress the power to enact laws to enforce section 2 of
			 such amendment, which requires Representatives to be apportioned among the
			 several States according to their number.
				2.Limit on
			 congressional redistricting after an apportionmentThe
			 Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and
			 to provide for congressional redistricting, approved December 14, 1967
			 (2 U.S.C. 2c), is amended by adding at the end the following: A State
			 which has been redistricted in the manner provided by law after an
			 apportionment under section 22(a) of the Act entitled An Act to provide
			 for the fifteenth and subsequent decennial censuses and to provide for an
			 apportionment of Representatives in Congress, approved June 18, 1929 (2
			 U.S.C. 2a), may not be redistricted again until after the next apportionment of
			 Representatives under such section, unless a court requires the State to
			 conduct such subsequent redistricting to comply with the Constitution or to
			 enforce the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.)..
		3.Requiring
			 redistricting to be conducted through plan of independent State commission or
			 plan of highest State court
			(a)Use of plan
			 required
				(1)In
			 generalNotwithstanding any other provision of law, any
			 Congressional redistricting conducted by a State shall be conducted in
			 accordance with—
					(A)the redistricting
			 plan developed by the independent redistricting commission established in the
			 State, in accordance with section 5; or
					(B)if the plan
			 developed by such commission is not enacted into law, the redistricting plan
			 selected by the highest court in the State or developed by a United States
			 district court, in accordance with section 6.
					(2)Other criteria
			 and procedures permittedNothing in this Act or the amendments
			 made by this Act may be construed to prohibit a State from conducting
			 Congressional redistricting in accordance with such criteria and procedures as
			 the State considers appropriate, to the extent that such criteria and
			 procedures are consistent with the applicable requirements of this Act and the
			 amendments made by this Act.
				(b)Conforming
			 amendmentSection 22(c) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 an apportionment of Representatives in Congress, approved June 18, 1929
			 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the
			 law thereof and inserting: in the manner provided by the
			 Redistricting Reform Act of 2013.
			4.Independent
			 redistricting commission
			(a)Appointment of
			 members
				(1)In
			 generalEach State shall
			 establish an independent redistricting commission composed of the following
			 members, each of whom is among the pool of nominees presented to the
			 legislature by the Governor of the State under subsection (b)(1):
					(A)A number of
			 members who are affiliated with the political party with the largest percentage
			 of the registered voters in the State who are affiliated with a political party
			 and a number of members who are affiliated with the political party with the
			 second largest percentage of the registered voters in the State who are
			 affiliated with a political party (as determined with respect to the most
			 recent Statewide election for Federal office held in the State for which such
			 information is available), such that the percentage of the members of the
			 commission who are affiliated with each such party is (to the greatest extent
			 practicable) equal to the percentage of registered voters in the State who are
			 affiliated with such party, appointed with the approval of at least 2 of the
			 following:
						(i)The leader of the party with the greatest
			 number of seats in the upper house of the State legislature.
						(ii)The leader of the party with the second
			 greatest number of seats in the upper house of the State legislature.
						(iii)The leader of the party with the greatest
			 number of seats in the lower house of the State legislature.
						(iv)The leader of the party with the second
			 greatest number of seats in the lower house of the State legislature.
						(B)A number of members who are not affiliated
			 with any of the political parties referred to in subparagraph (A), who shall be
			 appointed by not fewer than 2/3 of the members appointed
			 under subparagraph (A), such that the percentage of the members of the
			 commission who are appointed under this subparagraph is (to the greatest extent
			 practicable) equal to the percentage of registered voters in the State who are
			 not affiliated with any of the political parties referred to in subparagraph
			 (A) (with respect to the most recent statewide election for Federal office held
			 in the State for which such information is available).
					(2)Special rule for
			 states with unicameral legislatureIn the case of a State with a
			 unicameral legislature, the independent redistricting commission established
			 under this subsection shall be composed of the following members, each of whom
			 is among the pool of nominees presented to the legislature by the Governor of
			 the State under subsection (b)(1):
					(A)A number of members who are affiliated with
			 the political party with the largest percentage of the registered voters in the
			 State who are affiliated with a political party and a number of members who are
			 affiliated with the political party with the second largest percentage of the
			 registered voters in the State who are affiliated with a political party (as
			 determined with respect to the most recent Statewide election for Federal
			 office held in the State for which such information is available), such that
			 the percentage of the members of the commission who are affiliated with each
			 such party is (to the greatest extent practicable) equal to the percentage of
			 registered voters in the State who are affiliated with such party, appointed
			 with the approval of at least one of the following:
						(i)The
			 leader of the party with the greatest number of seats in the
			 legislature.
						(ii)The
			 leader of the party with the second greatest number of seats in the
			 legislature.
						(B)A number of members who are not affiliated
			 with any of the political parties referred to in subparagraph (A), who shall be
			 appointed by not fewer than 2/3 of the members appointed
			 under subparagraph (A), such that the percentage of the members of the
			 commission who are appointed under this subparagraph is (to the greatest extent
			 practicable) equal to the percentage of registered voters in the State who are
			 not affiliated with any of the political parties referred to in subparagraph
			 (A) (with respect to the most recent statewide election for Federal office held
			 in the State for which such information is available).
					(3)Number of
			 membersA State’s independent redistricting commission
			 established under this subsection shall have such number of members as the
			 Governor of the State determines, except that the commission may not have more
			 than 19 members.
				(4)ChairMembers
			 of an independent redistricting commission established under this subsection
			 shall select by majority vote one member to serve as chair of the
			 commission.
				(5)Representation
			 of various demographic groupsThe membership of a State’s
			 independent redistricting commission established under this subsection shall
			 reflect various demographic groups of the State, including various ages, races,
			 ethnicities, genders, and individuals from various geographic regions of the
			 State. Nothing in this paragraph shall be construed to establish a specific
			 quota for the number of members of a commission who are affiliated with any
			 demographic group.
				(6)Determination of
			 political party affiliationFor purposes of this subsection, an
			 individual shall be considered to be affiliated with a political party if the
			 individual is registered with the party with respect to each of the 3 most
			 recent elections for Federal office occurring prior to the individual’s
			 appointment.
				(b)Eligibility
				(1)Pool of
			 nominees
					(A)Development of
			 pool by governorThe Governor of each State shall develop a pool
			 of nominees for membership on the State’s independent redistricting commission
			 and present that pool to the legislature of the State.
					(B)Individuals
			 within poolThe Governor shall include an individual within the
			 pool of nominees under this paragraph if—
						(i)the
			 individuals submits an application to the Governor for inclusion in the pool,
			 at such time as the Governor may require; and
						(ii)the
			 individual meets the criteria for eligibility under paragraph (2) for service
			 as a member of the independent redistricting commission.
						(C)Publication of
			 names of applicants and reasons for rejection of inclusionThe
			 Governor shall make public—
						(i)the
			 name of each individual who applies to be included in the pool under this
			 paragraph;
						(ii)the
			 name of each individual who is included in the pool presented to the
			 legislature; and
						(iii)in
			 the case of any individual who applies to be included in the pool but is not
			 included in the pool presented to the legislature, the reasons for the failure
			 of the Governor to include the individual in the pool.
						(D)Right to review
			 decision not to includeAn individual who submits an application
			 for inclusion in the pool under this paragraph and who is not included in the
			 pool presented to the legislature may file an action in the United States
			 district court for the district in which the capital of the State is located
			 for such declaratory and injunctive relief as may be appropriate.
					(2)In
			 generalAn individual is eligible to serve as a member of an
			 independent redistricting commission if—
					(A)as of the date of
			 appointment, the individual is registered to vote in elections for Federal
			 office held in the State, and was registered to vote in the 2 most recent
			 general elections for Federal office held in the State;
					(B)the individual did
			 not hold public office or run as a candidate for election for public office,
			 serve as an employee of a political party or candidate for election for public
			 office or elected public official, or hold a position as a registered lobbyist
			 under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an
			 equivalent State or local law, at any time during the 10-year period ending on
			 the December 31 preceding the date of appointment;
					(C)the individual is
			 not an immediate family member of a candidate for election for public office or
			 an elected public official; and
					(D)the individual
			 certifies that he or she will not run as a candidate for the office of
			 Representative in the Congress until after the next apportionment of
			 Representatives under section 22(a) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 an apportionment of Representatives in Congress, approved June 18, 1929
			 (2 U.S.C. 2a).
					(3)DiscriminationThe
			 membership of the Commission shall not be selected in a manner which results in
			 a denial or abridgement of the right of any citizen of the United States to
			 vote on account of race or color. A violation of this paragraph is established
			 if, based on the totality of circumstances, it is shown that the membership of
			 the Commission is not equally open to participation by members of a class of
			 citizens protected by this paragraph in that its members have less opportunity
			 than other members of the electorate to participate in the political process
			 and to elect representatives of their choice.
				(4)Immediate family
			 member definedIn paragraph (2)(C), the term immediate
			 family member means, with respect to an individual, a father, mother,
			 son, daughter, brother, sister, husband, wife, father-in-law, or
			 mother-in-law.
				(c)VacancyA
			 vacancy in the commission shall be filled in the manner in which the original
			 appointment was made.
			(d)Deadline
				(1)In
			 generalEach State shall
			 establish a commission under this section, and the members of the commission
			 shall appoint the commission’s chair, not later than the first February 1 which
			 occurs after the chief executive of a State receives the State apportionment
			 notice (or, in the case of the State apportionment notice with respect to the
			 2010 decennial census, not later than 30 days after the date of the enactment
			 of this Act).
				(2)Appointment of
			 chair required prior to development of redistricting planThe
			 commission may not take any action to develop a redistricting plan for the
			 State under section 5 until the appointment of the commission’s chair.
				(e)Requiring
			 majority approval for actionsThe independent redistricting
			 commission of a State may not submit a redistricting plan to the State
			 legislature, or take any other action, without the approval of at least a
			 majority of its members given at a meeting at which at least a majority of its
			 members are present.
			(f)Termination
				(1)In
			 generalThe independent redistricting commission of a State shall
			 terminate on the day after the date of the first regularly scheduled general
			 election for Federal office which occurs after the chief executive of the State
			 receives the State apportionment notice.
				(2)Preservation of
			 recordsThe State shall ensure that the records of the
			 independent redistricting commission are retained in the appropriate State
			 archive in such manner as may be necessary to enable the State to respond to
			 any civil action brought with respect to Congressional redistricting in the
			 State.
				5.Development of
			 Redistricting Plan by Independent Commission; Public Notice and Input
			(a)Development of
			 redistricting plan
				(1)CriteriaThe
			 independent redistricting commission of a State shall develop a redistricting
			 plan for the State in accordance with the following criteria:
					(A)Districts shall
			 comply with the Constitution of the United States and the Voting Rights Act of
			 1965 (42 U.S.C. 1973 et seq.). The plan shall neither disperse nor concentrate
			 minority populations protected under the Voting Rights Act in a manner that has
			 an adverse effect on their ability to elect their candidate of choice.
					(B)District boundaries shall keep communities
			 of interest to the extent practicable. Communities of interest may be based on,
			 but are not limited to, trade areas, natural resources, population density,
			 shared infrastructure, localities with a history of joint governmental
			 cooperation, and other interests articulated by residents in governmental
			 forums.
					(C)Districts shall
			 each have equal population per representative, to the extent practicable, and
			 in accordance with federal constitutional standards.
					(D)Districts shall be
			 geographically contiguous.
					(E)To the extent
			 practicable, district lines shall use visible geographic features and shall
			 remain within geographic boundaries.
					(F)To the extent
			 practicable and consistent with subparagraphs (A), (B), (C), (D), and (E),
			 district lines shall use city and county boundaries, or undivided census tracts
			 or block groups.
					(G)To the extent
			 practicable, districts shall be geographically compact.
					(2)Factors
			 prohibited from considerationIn developing the redistricting
			 plan for the State, the independent redistricting commission may not take into
			 consideration any of the following factors, except to the extent necessary to
			 comply with the Voting Rights Act of 1965:
					(A)The voting history
			 of the population of a Congressional district, except that the commission may
			 take such history into consideration to the extent necessary to comply with any
			 State law which requires the establishment of competitive Congressional
			 districts.
					(B)The political
			 party affiliation of the population of a district.
					(C)The residence of
			 incumbent Members of the House of Representatives in the State.
					(3)Public notice
			 and input
					(A)Public hearings;
			 solicitation of input from publicThe commission shall hold each
			 of its meetings in public, and shall solicit and take into consideration
			 comments from the public in developing the redistricting plan for the State.
			 The commission shall notify the public through the publication of notice in
			 newspapers of general circulation throughout the State, and through a public
			 Internet site of the State government, of the time and place of its meetings,
			 of its solicitation of public comments, and of the means by which the public
			 should submit comments to the commission.
					(B)Notice of
			 plansAt the time the commission submits a redistricting plan to
			 the legislature of the State under subsection (b)(1), the commission shall
			 notify the public through the publication of notice in newspapers of general
			 circulation throughout the State, and shall publish a detailed version of the
			 plan (including a map showing each Congressional district established under the
			 plan and the voting age population by race of each such district) on a public
			 Internet site of the State government. The commission shall provide such public
			 notice of any redistricting plan it develops for a minimum of four weeks prior
			 to submission of that plan to the legislature as provided for in subsection
			 (b).
					(b)Submission of
			 plans to legislature
				(1)In
			 generalAt any time prior to the first November 1 which occurs
			 after the chief executive of the State receives the State apportionment notice,
			 the commission may submit redistricting plans developed by the commission under
			 this section to the legislature of the State.
				(2)Consideration of
			 plan by legislatureAfter receiving any redistricting plan under
			 paragraph (1), the legislature of a State may—
					(A)approve the plan
			 as submitted by the commission without amendment and forward the plan to the
			 chief executive of the State; or
					(B)reject the
			 plan.
					(3)Enactment of
			 plan
					(A)In
			 generalA redistricting plan developed by the commission shall be
			 considered to be enacted into law only if the plan is forwarded to the chief
			 executive of the State pursuant to paragraph (2)(A) and—
						(i)the
			 chief executive approves the plan as forwarded by the legislature without
			 amendment; or
						(ii)the
			 chief executive vetoes the plan and the legislature overrides the veto in
			 accordance with the applicable law of the State, except that at no time may the
			 plan be amended.
						(B)Special
			 ruleIn the case of a State in which the chief executive is
			 prohibited under State law from acting on a redistricting plan, a redistricting
			 plan developed by the commission shall be considered to be enacted into law
			 if—
						(i)the
			 plan is submitted to the legislature of the State; and
						(ii)the
			 legislature approves the plan as submitted by the commission without
			 amendment.
						6.Selection of plan
			 by courts
			(a)State
			 court
				(1)Submission and
			 selection of planIf a redistricting plan developed by the
			 independent redistricting commission of a State is not enacted into law under
			 section 5(b)(3) by the first December 1 which occurs after the chief executive
			 of the State receives the State apportionment notice, the commission may submit
			 redistricting plans developed by the commission in accordance with section 5 to
			 the highest court of the State, which may select and publish one of the
			 submitted plans to serve as the redistricting plan for the State.
				(2)No modification
			 of plan permittedThe highest court of a State may not modify any
			 redistricting plan submitted under this subsection.
				(b)Federal
			 court
				(1)Failure of state
			 court to select plan
					(A)Notice to court
			 if plan not selected by state courtIf a State court to whom
			 redistricting plans have been submitted under subsection (a) does not select a
			 plan to serve as the redistricting plan for the State under such subsection on
			 or before the first December 31 which occurs after the chief executive of the
			 State receives the State apportionment notice, the State shall file a notice
			 with the United States district court for the district in which the capital of
			 the State is located.
					(B)Development and
			 selection of plan by federal courtNot later than 30 days after
			 receiving a notice from a State under subparagraph (A), the court shall develop
			 and publish a final redistricting plan for the State.
					(2)Failure of state
			 to establish commission
					(A)In
			 generalIf a State does not establish an independent
			 redistricting commission under section 4 by the first September 1 which occurs
			 after the chief executive of the State receives the State apportionment
			 notice—
						(i)the
			 State may not establish the commission; and
						(ii)the
			 United States district court for the district in which the capital of the State
			 is located shall develop and publish a final redistricting plan for the State
			 not later than the first December 1 which occurs after the chief executive of
			 the State receives the State apportionment notice.
						(B)Determination of
			 failure to establish commissionFor purposes of subparagraph (A),
			 a State shall be considered to have failed to establish an independent
			 redistricting commission by the date referred to in such subparagraph if a
			 chair of the commission has not been appointed on or before such date.
					(3)CriteriaIt
			 is the sense of Congress that, in developing a redistricting plan for a State
			 under this subsection, the district court should adhere to the same terms and
			 conditions that applied to the development of the plan of the commission under
			 section 5(a).
				(c)Access to
			 information and records of commissionA court which is required
			 to select, publish, or develop a redistricting plan for a State under this
			 section shall have access to any information, data, software, or other records
			 and material used by the independent redistricting commission of the State in
			 carrying out its duties under this Act.
			7.Special rule for
			 redistricting conducted under order of Federal courtIf a Federal court requires a State to
			 conduct redistricting subsequent to an apportionment of Representatives in the
			 State in order to comply with the Constitution or to enforce the Voting Rights
			 Act of 1965, sections 5 and 6 shall apply with respect to the redistricting,
			 except that—
			(1)the deadline for
			 the establishment of the independent redistricting commission and the
			 appointment of the commission’s chair (as described in section 4(d)(1)) shall
			 be the expiration of the 30-day period which begins on the date of the final
			 order of the Federal court to conduct the redistricting;
			(2)the deadline for
			 the submission of redistricting plans to the legislature by the commission, and
			 the date of the termination of the commission (as described in section 4(f))
			 shall be the expiration of the 150-day period which begins on the date of the
			 final order of the Federal court to conduct the redistricting;
			(3)the deadline for
			 the selection and publication of the plan by the highest court of the State (as
			 described in section 6(a)) shall be the expiration of the 180-day period which
			 begins on the date of the final order of the Federal court to conduct the
			 redistricting; and
			(4)the deadline for
			 the selection and publication of the plan by the district court of the United
			 States (as described in section 6(b)) shall be the expiration of the 210-day
			 period which begins on the date of the final order of the Federal court to
			 conduct the redistricting.
			8.Payments to
			 States for carrying out redistricting
			(a)Authorization of
			 paymentsSubject to subsection (d), not later than 30 days after
			 a State receives a State apportionment notice (or, in the case of the State
			 apportionment notice with respect to the 2010 decennial census, not later than
			 30 days after the date of the enactment of this Act), the Election Assistance
			 Commission shall make a payment to the State in an amount equal to the product
			 of—
				(1)the number of
			 Representatives to which the State is entitled, as provided under the notice;
			 and
				(2)$150,000.
				(b)Use of
			 fundsA State shall use the payment made under this section to
			 establish and operate the State’s independent redistricting commission, to
			 implement the State redistricting plan, and to otherwise carry out
			 Congressional redistricting in the State.
			(c)No payment to
			 states with single memberThe Election Assistance Commission
			 shall not make a payment under this section to any State which is not entitled
			 to more than one Representative under its State apportionment notice.
			(d)Requiring
			 Establishment of Commission as Condition of PaymentThe Election
			 Assistance Commission may not make a payment to a State under this section
			 until the State certifies to the Commission that the State has established an
			 independent redistricting commission, and that a chair of the commission has
			 been appointed, in accordance with section 4.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary for payments under this section.
			9.State
			 apportionment notice definedIn this Act, the State apportionment
			 notice means, with respect to a State, the notice sent to the State
			 from the Clerk of the House of Representatives under section 22(b) of the Act
			 entitled An Act to provide for the fifteenth and subsequent decennial
			 censuses and to provide for an apportionment of Representatives in
			 Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of
			 Representatives to which the State is entitled.
		10.Civil
			 enforcement and private right of action
			(a)Attorney
			 generalThe Attorney General may bring a civil action in an
			 appropriate district court for such declaratory or injunctive relief as is
			 necessary to carry out this Act.
			(b)Availability of
			 Private Right of Action
				(1)Action
			 challenging contents of State redistricting planA person who is aggrieved by a violation of
			 this Act which consists of the failure of a State redistricting plan enacted
			 into law under section 5(b)(3) to be in compliance with paragraph (1) or
			 paragraph (2) of section 5(a) may bring a civil action in an appropriate
			 district court for declaratory or injunctive relief.
				(2)Other
			 actionsA person who is
			 aggrieved by a violation of this Act which is not described in paragraph (1)
			 may bring a civil action in an appropriate district court for declaratory or
			 injunctive relief with respect to the violation if—
					(A)the person
			 provides written notice of the violation to the chair of the independent
			 redistricting commission of the State involved;
					(B)the violation is not corrected during the
			 90-day period which begins on the date of the receipt of the written notice;
			 and
					(C)the person brings the action not later than
			 30 days after the expiration of the 90-day period referred to in clause
			 (ii).
					(3)Statute of
			 limitationsNo civil action may be brought under this subsection
			 with respect to a State after the expiration of the 30-day period which begins
			 on the date the State redistricting plan is enacted into law under section
			 5(b)(3).
				(c)Expedited
			 Judicial ReviewIn any action
			 brought for declaratory or injunctive relief under this section, the following
			 rules shall apply:
				(1)The action shall be filed in the
			 appropriate United States district court and shall be heard by a 3-judge court
			 convened pursuant to section 2284 of title 28, United States Code.
				(2)The 3-judge court
			 shall consolidate actions brought for relief under subsection (b)(1) with
			 respect to the same State redistricting plan.
				(3)A copy of the complaint shall be delivered
			 promptly to the Clerk of the House of Representatives and the Secretary of the
			 Senate.
				(4)A final decision in the action shall be
			 reviewable only by appeal directly to the Supreme Court of the United States.
			 Such appeal shall be taken by the filing of a notice of appeal within 10 days,
			 and the filing of a jurisdictional statement within 30 days, of the entry of
			 the final decision.
				(5)It shall be the duty of the district court
			 and the Supreme Court of the United States to advance on the docket and to
			 expedite to the greatest possible extent the disposition of the action and
			 appeal.
				(d)Location of
			 CourtFor purposes of an action under this section, the
			 appropriate district court shall be the district court of the United States for
			 the district which includes the capital of the State involved.
			(e)Attorney’s
			 feesIn a civil action under this section, the court may allow
			 the prevailing party (other than the United States) reasonable attorney fees,
			 including litigation expenses, and costs.
			(f)Relation to
			 other laws(1)The rights and remedies
			 established by this section are in addition to all other rights and remedies
			 provided by law, and neither the rights and remedies established by this
			 section nor any other provision of this Act shall supersede, restrict, or limit
			 the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et
			 seq.).
				(2)Nothing in this Act authorizes or
			 requires conduct that is prohibited by the Voting Rights Act of 1965 (42 U.S.C.
			 1973 et seq.).
				11.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
		
